DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Response to Arguments
Applicant’s amendments and related arguments have been considered, but are not considered persuasive.  While the examiner understands applicant’s intent behind the amendments related to the “outer surface” of the projections, the examiner maintains the previous position/interpretation, specifically that the surfaces of the projections that diverge away from each other (see annotated figure below) are outer surfaces of the projections.  Specifically, applicant’s claims do not clarify or define what “outer” is in relation to, therefore any outermost surface of the projection under the broadest reasonable interpretation is considered an outer surface, as shown below.  Based on applicant’s arguments, the examiner understands that applicant’s intention was to have the other sides of the triangles, i.e. the portions that converge towards each other, be considered the “outer surface” of the projections.  However, the examiner disagrees that this is the only way to interpret the claimed outer surface.   The previously identified portions continue to be interpreted as the claimed outer surfaces of the projections, as applicant has failed to define/clarify “outer”, in relation to any other element(s).  Therefore, the previous 103 rejection is substantially maintained with updated claim mapping to address the amendments.  

    PNG
    media_image1.png
    630
    739
    media_image1.png
    Greyscale

While it is not claimed, the examiner contends that what applicant believes to distinguish their device from the prior art is merely an obvious design choice; Specifically, the shape/design/configuration of the projections.  Each of applicant’s projections is shown as thin, elongate tube or cable (represented as two parallel lines in Fig. 6) with the first projection diverging away from the second projection, while DiMauro shows the projections as triangles having both diverging and converging portions.  Even if applicant’s claims clearly reflected this difference, this is considered a mere obvious change in shape/design of the projections; MPEP 2144.04.  It is emphasized that applicant’s specification provides no unexpected result or criticality to such a design or shape, and the projections shown and described by DiMauro serve the exact same purpose, i.e. to anchor/attach/couple the light stimulation device to the skull.  Therefore, the examiner contends that a POSITA would find it obvious to design the projections to be any shape/configuration that provides the desired anchoring.   Furthermore, while the projections are clearly seen in the original drawings, it is emphasized that these projections were never even identified or described in the original specification; contributing to the examiner’s position that the design/shape/configuration of these projections is not critical or unexpected.  Again, the examiner stresses that the actual shape/design/configuration (as intended by applicant) is not claimed, but even if it were, the examiner would still consider such a design/configuration an obvious design choice.  
Again, it is emphasized that the broadest reasonable interpretation of applicant’s current claims do not reflect this difference (as explained above).  Therefore, the examiner is substantially maintaining the previous 103 rejection, with updated claim mapping/explanation to address applicant’s amendments. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0100679 to DiMauro in view of US 2012/0253261 to Poletto and further in view of US 2016/0144196 to Gilson et al.
[Claims 1-2] DiMauro discloses a device (Fig. 9) for modulating brain inflammation (Alzheimer’s; Abstract) of a brain having an outer surface and being located within a skull, comprising: 
a support (casing 25) having an outer surface and being fabricated from a biocompatible polymer (e.g. polypropylene; Par 0039), the support being flexible, having a width, and being configured to be received within an interior of the skull (polypropylene by definition is flexible; the width is interpreted as the vertical dimension of the casing that extends into the brain, Fig. 9 shows the support implanted within the skull);
 a first projection (either one of anchors 91; Fig. 9) extending from the outer surface of the support and having an outer surface (see arrow designating the outer surface of the projection in the annotated Fig. 9, above), a first end interconnected to the outer surface of the support and a terminal end being configured to engage an inner surface of the skull (Par 0068; Fig. 9);
a second projection (the other anchor 91, Fig. 9) extending from the outer surface of the support and having an outer surface (see other arrow designating the outer surface of the projection in the annotated Fig. 9, above), a first end interconnected to the outer surface of the support and a terminal end being configured to engage the inner surface of the skull (Par 0068; Fig. 9)
a light source (LED 11) received within the outer surface of the support for directing light at a portion of the brain, the light source having a first off condition and second on condition (pulsed light; Par 0119) wherein the light source generates light having a wavelength in a selected range (DiMauro explicitly discloses the use of at least UV and red light; Pars 0066, 0082 and 0111-112); and 
a controller operatively connected to the plurality of light sources (Pars 0059 and 0063-65), the controller providing control signals to the light sources for selectively controlling the switching of the each of the plurality of light sources between the on and the off conditions (“intermittently activate the LED”);
the outer surface of the first projection including a first projection portion directed away from the second projection (either arrow in annotated Fig. 9, above); 
the outer surface of the second projection including a first projection portion directed away from the first projection (the other arrow in annotated Fig. 9, above); 
the first projection portion diverging from the second projection portion as the first projection and the second projection extend away from the out surface of the support (see arrows in the annotated Fig. 9 above)
 with the support received within the interior of the skull, the light generated by the plurality of light sources is directed at the portion of the brain without passing through one or more light guides (As clearly shown in Fig. 9, there are no light guides present between the light source and the brain; similar to applicant’s drawings which show no light guides); 
While DiMauro specifically teaches using multiple wavelengths in combination (red light in combination with UV; Par 0082), the reference fails to explicitly disclose the use of a plurality of light sources, as only one (11) is explicitly disclosed. Due to this, the reference is also technically silent with regards to a controller that is configured to toggle the plurality of sources to the on condition for a portion of a treatment cycle either simultaneously, sequentially or in a user selected order in response to user instructions. Poletto discloses a similar implantable light treatment device that treats Alzheimer’s (Par 0026).  Poletto makes it clear that in order to emit two wavelengths of light, two different sources (one for each wavelength, such as a LED dedicated to each wavelength of light) or a single tunable source can be used (Par 0079).  Therefore, it would have been obvious to one of ordinary skill in the art to include a plurality of light sources (one for each wavelength/color), as this is a simple substitution for a single light source, as a known way to emit multiple colors/wavelengths of light.  
The examiner takes the position that when DiMauro is modified to include a plurality of light sources, that the pulsing, i.e. “intermittently activating”, of the LED (which is explicitly taught by DiMauro) would clearly apply to all of the light sources, therefore reading on the claim language, as there are only three possible options for pulsing multiple light sources, either sequentially, simultaneously or in response to user instructions.  However, if applicant disagrees, Poletto explicitly discloses various pulse activation programs (each program can be considered a treatment cycle or any portion of the program can be considered a treatment cycle) that can toggle the plurality of light sources to the on condition for a portion of a treatment cycle either simultaneously, sequentially or in a user selected order in response to user instructions (Par 0020-21, 0037 and 0064-65).  Therefore, it would have been obvious to configure the controller of DiMauro to toggle the plurality of light sources to the on condition, as taught by Poletto, as this is a known control program to provide effective light therapy to the brain. 
	Both DiMauro and Poletto fail to explicitly teach wherein the plurality of light sources are spaced from the outer surface of the brain when the projection engages an inner surface of the skull.  However, in the same field of endeavor, Gilson (Fig. 12) discloses a light therapy device is sized such that it configured to be positioned between the skull and the brain, i.e. entirely/completely within the subdural space, such that no portion of the device touches/contacts the brain surface (Par 0053 and Fig. 12).  Therefore, it would have been obvious to modify the device taught by DiMauro/Poletto such that the thickness of the whole device (including anchors/projections) is less than a distance between the skull and brain, i.e. located solely in the subdural space or dura matter, in order to “provide a safer and less traumatic option than the more invasive procedure of inserting probes into the brain tissue” (Par 0053 of Gilson).  This modification of size/dimension applies to the entire implant of DiMauro and would implicitly result in the plurality of light sources being spaced from the outer surface of the brain when the projection engages an inner surface of the skull, as the desire of Gilson is for no portion of the device to be inserted invasively into a patient’s brain. 
[Claim 6] DiMauro fails to explicitly teach the use of wavelengths 450-495 nm, specifically with regards to the embodiment shown in Fig. 9.  However, in the same field of endeavor, specifically the treatment of Alzheimer’s with light, Poletto discloses the use of visible light (Par 0126) with a specific example of 470 nm (Par 0035) to stimulate the brain.  Therefore, it would have been obvious to one of ordinary skill in the art to include blue light, as taught by Poletto, in the device taught by DiMauro, as a known wavelength that provides effective treatment of brain diseases, such as Alzheimer’s. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792